ORDER OF SUSPENSION UPON NOTICE OF GUILTY FINDING
Comes now the Indiana Supreme Court Disciplinary Commission and, pursuant to Ind. Admission and Discipline Rule 23, Section 11.1(a), files a Notice of Guilty Finding and Request for Suspension, requesting that the respondent, Jerry T. Jarrett, be immediately suspended from the practice of law in this state pending further order of this Court or final resolution of any resulting disciplinary action, due to respondent being found guilty of crimes punishable as a felony. Further, we have considered respondent's Response to Commission's Notice of Guilty Finding and Request for Suspension, in which respondent requests that we not suspend him from the practice of law.
And this Court, being duly advised and upon careful consideration of all materials submitted now finds that on December 14, 2004, a jury found the respondent guilty of crimes punishable as a felony, to wit: Money Laundering, Engaging in a Monetary Transaction with Money Derived from Drug Trafficking, and Structuring a Financial Transaction, all in violation of federal laws. Accordingly, we find that the Commission's request for the respondent's suspension from the practice of law upon notice of guilty finding should be granted.
IT IS, THEREFORE, ORDERED that the respondent, Jerry T. Jarrett, is hereby suspended pendente lite from the practice of law in this state, effective immediately. The suspension shall continue until further order of this Court.
The Clerk of this Court is directed to send notice of this Order by certified or registered mail to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to the provisions of Ad-mis.Disc.R. 23, Section (8)(d).
All Justices concur.